Citation Nr: 0032673	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 30 percent disabling.

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected psychiatric disability, prior to June 8, 
1993.

3. Entitlement to an evaluation in excess of 50 percent for 
service-connected psychiatric disability, prior to July 
16, 1997.

4. Entitlement to an evaluation in excess of 70 percent for 
service-connected psychiatric disability, prior to April 
22, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from  February 1989 and September 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The February 
1989 rating decision, in pertinent part, denied entitlement 
to an increased rating for service-connected psychiatric 
disability, then evaluated as 30 percent disabling.  The 
September 1997 rating decision denied entitlement to an 
evaluation in excess of 30 percent for acne vulgaris.

During the pendency of the appeal, an increased 50 percent 
rating was assigned for the service-connected psychiatric 
disability effective from June 8, 1993, a 70 percent rating 
was assigned effective from July 16, 1997, and a 100 percent 
rating was assigned effective from April 22, 1999.  Hence, 
the increased rating issues relative to the service-connected 
psychiatric disability are as outlined on the title page of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's acne vulgaris appeal has been 
obtained by the RO.

2.  The veteran's service-connected acne vulgaris is 
manifested by severe acne scarring of the face, chest and 
back, without marked and unsightly deformity of the eyelids, 
lips or auricles; complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; or ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, nor is the disease exceptionally repugnant or 
productive of pain and tenderness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
acne vulgaris are not met.  38 U.S.C.A. §1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.118, 
Diagnostic Codes 7800 and 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the June 2000 VA Form 646 the veteran's representative 
noted that despite the detailed nature of the VA examination 
in the December 1999, the examiner nevertheless did not 
review the veteran's medical records or claims folder prior 
to examining the veteran.  The Board acknowledges that 
38 C.F.R. § 4.1 requires that in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  Although medical records were 
not available for review in December 1999, the examiner 
provided a brief recitation of the veteran's medical history 
and symptoms, which was consistent with the record.  As such, 
the veteran's medical history, as consistent with the record, 
was considered on the 1999 VA examination.  

The record reflects that the veteran made application to the 
Social Security Administration (SSA) in 1988 for disability 
benefits.  It appears as though records of any SSA decision, 
or clinical reports considered in association therewith, are 
not of record.  The Board is of the opinion that the veteran 
is not prejudiced by consideration of the acne vulgaris 
increased rating issue on appeal without attainment of those 
records, as no practical benefit would be served by delaying 
appellate consideration of such issue for a remand to obtain 
such records.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  In this regard, the Board 
notes that the veteran's reopened claim for an increased 
rating for acne vulgaris was received in December 1996.  As 
such, the rating period for consideration on this appeal, 
relative to that issue, is from December 1995.  38 C.F.R. 
§ 3.400(o)(2) (2000).  Hence, any records of the veteran's 
disability status from the late l980's would not be probative 
of the current level of severity of the veteran's acne 
vulgaris, except as medical history.  The veteran has not 
alleged that his medical history, as substantiated in the 
claims folder, is incomplete, nor has he identified any 
records held by the SSA as relevant to his acne vulgaris 
increased rating claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Although the evaluation 
of a service-connected disability requires a review of the 
veteran's medical history with regard to that disorder, the 
primary concern in a claim for an increased evaluation for a 
service-connected disability is the present level of 
disability.  Powell v. West, 13 Vet. App. 31 (1999); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's acne vulgaris is currently rated as 30 percent 
disabling.  Although the Rating Schedule does not provide a 
listing for rating acne vulgaris, it provides where the scars 
of the head, face or neck are moderately disfiguring, a 10 
percent rating is warranted.  Where they are severe, 
especially if productive of marked and unsightly deformity, 
of the eyelids, lips, or auricles, a 30 percent rating is 
warranted.  Where the disfiguring scars are productive of 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, a 50 
percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

When in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 
80 percent, the 30 percent to 50 percent, and the 10 percent 
to 30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note.

The Rating Schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Acne vulgaris may also be rated by analogy to eczema.  38 
C.F.R. § 4.20 (2000).  The Rating Schedule provides that 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant warrants a 50 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

In this case, because the veteran's symptoms are similar to 
those contemplated in the aforementioned codes, a rating by 
analogy to them is both possible and appropriate under 
38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Except as otherwise provided 
in the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 Vet. App. 
259 (1994).  One exception provided for is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000).  The 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  For determining whether a separate rating 
is appropriate, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other.  Id.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3; see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

In this case in accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disease.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant a more detailed exposition of the remote clinical 
histories and findings pertaining to the disease at issue.

Review of recent clinical findings attributable to the 
veteran's service-connected acne vulgaris show that his 
symptoms more nearly approximate the criteria required for a 
30 percent rating.  Thus, entitlement to an increased rating 
is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.118, 
Diagnostic Codes 7800 and 7806.  

The record does not reflect clinical findings or treatment 
relative to a skin disorder during the rating period on 
appeal from December 1995 to July 1997.  On VA examination 
for scars of the skin in July 1997, the veteran described his 
skin disease as asymptomatic, without itching, burning or 
pain of the lesions.  He had not received recent treatment 
for the disease.  Objective findings showed scaly lesions 
throughout the face, head and arms, and scattered throughout 
the veteran's body.  They were very small, papular and 
macular in nature without suppuration, draining of 
secretions, inflammation or swelling.  Pain of the areas was 
not present.  The diagnosis was "[s]kin condition most-
likely seborrhea." 

A VA examination of the skin (other than scars) was conducted 
in August 1997.  During that examination, the examiner noted 
multiple ice pack scars with open comedos and small cysts of 
the face, more severe around the ears.  Acne scars of the 
chest and back were also noted.  There were hyperpigmented 
patches, some with scaliness, in the legs, bilaterally.  The 
relevant diagnoses were severe acne scars of the face, neck, 
around the ears, back and chest, epidermoid cyst, and stasis 
dermatitis of the legs.  

On VA examination of the skin in March 1998, clinical  
evaluation revealed multiple scars, open comedos, ice pack 
scars and epidermal cysts of the face, back, and chest, as 
well as scaly brownish macules of the scalp.  The examiner 
found no evidence of ulceration, exfoliation, or crusting, 
nor associated systemic or nervous manifestations.  The 
diagnoses were nodular cystic acne with severe acne scarring 
of the face, chest, and back; epidermoid cyst of the chest; 
solar lentigo of the scalp; and actinic keratosis of the 
scalp.  The examiner noted the herpes condition and actinic 
keratosis were not related to the acne vulgaris.  It was also 
opined that his self-concept of his appearance due to severe 
scarring may affect his employability.

The veteran's most recent VA skin examination, conducted in 
December 1999, showed multiple facial scars, dilated pores, 
and linear scars around ears and neck.  Round punch-out scars 
of the back with atrophic skin, cystic nodules on the mid 
chest, along with multiple scars of the back and chest were 
observed as well.  The veteran denied symptoms of pruritus, 
pain, etc., and the report is silent as to findings 
indicative of ulceration, exfoliation, or crusting, as well 
as associated systemic or nervous manifestations.  The 
diagnosis was severe disfigurement acne vulgaris with 
epidermoid cyst on chest.  Photographs of the veteran's skin 
disease are also of record.

Under Diagnostic Code 7806, the criteria for a rating in 
excess of 30 percent are not met.  While the evidence shows 
that the veteran has lesions scattered throughout his body, 
multiple acne scars of the face, chest and back, and open 
comedones, there is no objective evidence of ulceration, 
extensive exfoliation or crusting and systemic or nervous 
manifestations attributable to his service-connected disease.  
In 1997 the lesions were described as small and papular and 
macular in nature.  They were not suppurating or draining 
secretions, inflamed or swollen.  In 1998 the examiner found 
no evidence of ulceration, exfoliation, or crusting, nor 
associated systemic or nervous manifestations.  In 1999 the 
veteran denied having any symptoms including pruritus, etc.  
Additionally, although photographs received in 1999 show 
discoloration and lesions, they do not show that the 
veteran's disease is productive of ulceration or crusting, or 
that it is exceptionally repugnant.  Thus, the evidence 
preponderates against a rating in excess of 30 percent under 
this provision.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7806.

The determination of the level of disability due to scarring 
is made under Diagnostic Codes 7800 through 7805.  Evans v. 
Brown, 9 Vet. App. 273, 281 (1996), citing Shipwash v. Brown, 
8 Vet. App. 218, 223 (1995).  Thus, the veteran can receive 
separate disability ratings unless the conditions constitute 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Evans v. Brown, 9 Vet. App. at 281, citing 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  When 
considering the diagnostic criteria for rating scars, in 
conjunction with other applicable provisions of 38 C.F.R. 
§ Part 4, the criteria required for a rating in excess of 30 
percent or a separate compensable rating are not met in this 
case.  

Regarding Diagnostic Code 7800, the Board acknowledges that a 
30 percent rating is warranted for severe disfiguring scars 
of the head, face and neck.  However, the veteran's 
disfigurement is contemplated within the criteria of the 
current 30 percent evaluation under Diagnostic Code 7806.  
See generally, 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7806.  To assign a separate disability rating for this same 
disability or same manifestation would constitute pyramiding.  
38 C.F.R. § 4.14.  Thus, entitlement to a separate rating in 
this regard is prohibited.  Id.  Additionally, when excluding 
consideration of the disfigurement, the skin disease would 
not warrant entitlement to an increased rating.  While 
multiple facial scars, dilated pores and linear scars around 
the ears and neck are present, the veteran's scarring is not 
manifested by marked and unsightly deformity of the eyelids, 
lips, or auricles, nor is it productive of complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Further while 
some discoloration and ice pack scars are present, marked 
discoloration and color contrast warranting an increased 
rating is not present either.  Neither the clinical data nor 
the veteran's colored photographs are illustrative of the 
foregoing disability pictures.  Thus, the criteria required 
for entitlement to a separate increased rating in this regard 
are not met.  38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7800.   

The Board has also considered whether the scarring otherwise 
warrants a separate compensable evaluation under Diagnostic 
Codes 7803, 7804, or 7805.  Here, objective findings reflect 
that the scarring is not tender, painful, poorly nourished 
and subject to repeated ulceration, or productive of 
functional impairment.  As such, a separate compensable 
evaluation under Diagnostic Code 7803, 7804, or 7805 is not 
warranted.  38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000).

The Board is cognizant of the veteran's contention that an 
increased rating is warranted because of increased symptoms 
associated with crusting, his herpes simplex disease, and 
swelling of the hands.  The Board is also aware of the 
positive findings of scaly and hyperkeratotic plaques of the 
bald area of the scalp, hyperpigmented patches with scaly 
legs, and non-pitting swelling of the right hand.  Diagnostic 
impressions made include actinic keratosis of the scalp, 
secondary to chronic sun exposure, stasis dermatitis of the 
legs, and right hand edema.  (See VA examinations dated in 
1997 and 1998.)  However, service connection is not in effect 
for any of the foregoing skin diseases/disorders.  In fact, 
after examination in March 1998 the examiner opined the 
veteran's herpes simplex and actinic keratosis were not 
related to the service-connected acne vulgaris.  He also 
opined the veteran's swollen hand disorder was of unknown 
etiology.  (See also May 1998 Rating Action denying service 
connection for Herpes Simplex.)  As such, the veteran's lay 
opinion that his disease has increased in severity due to 
crusting and other symptoms attributable to the veteran's 
nonservice-connected disabilities may not be considered for 
rating purposes when evaluating his service-connected acne 
vulgaris with severe scarring.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The rating can only be based on the degree 
of impairment due to the service-connected disability.  See 
generally, Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321, have 
been considered.  In this case, there is no evidence of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  The veteran has not required 
hospitalization for the acne vulgaris disability for many 
years prior to his 1997 claim.  It is acknowledged that in 
1998 the examiner stated because of the veteran's service-
connected acne vulgaris the veteran's self-concept of his 
appearance due to the severe scarring might affect his 
employability.  Nonetheless, evidence of marked interference 
with employment is not present.  While the veteran is in 
receipt of a total disability rating, the record shows that 
his inability to work is due to unrelated disabilities.  (See 
November 1999 Rating Action.)  Given that, the Board finds 
the assigned 30 percent evaluation contemplates any work 
impairment the veteran may encounter and that the evidence 
does not show that the disability is productive of marked 
interference.  38 C.F.R. § 4.1.  Referral for consideration 
of an increased evaluation on an extra-schedular basis is not 
warranted.  See Brandon v. West, 12 Vet. App. 32 (1998); 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for acne vulgaris with severe scarring is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

As noted above, a rating decision in February 1989, in 
pertinent part and pursuant to a reopened increased rating 
claim received in May 1988, denied entitlement to an 
evaluation in excess of 30 percent for service-connected 
psychiatric disability.  In a statement received by the RO in 
April 1989, the veteran expressed disagreement with that 
percentage determination.  Despite such timely initiation of 
an appeal in this regard, a statement of the case was not 
ultimately provided with regard to the issue of entitlement 
to an increased rating for service-connected psychiatric 
disability until March 1996.  In April 1996, the RO received 
a statement from the veteran in lieu of a substantive appeal 
with regard to the psychiatric disability increased rating 
appeal.  Neither the March 1996 statement of the case, nor 
any statement of the case or supplemental statement of the 
case issued thereafter, reflects the veteran's increased 
rating claim has remained open since the February 1989 RO 
rating decision.  

Additionally, as noted above, the record reflects that the 
veteran made application to the Social Security 
Administration (SSA) in 1988 for disability benefits.  It 
appears as though records of any SSA decision, or clinical 
reports considered in association therewith, are not of 
record.  In this regard, the Board notes that the veteran's 
reopened claim for an increased rating for service-connected 
psychiatric disability was received in May 1988.  As such, 
the rating period for consideration on this appeal, relative 
to that issue, is from May 1987.  38 C.F.R. § 3.400(o)(2) 
(2000).  Hence, any records of the veteran's disability 
status from the late l980's would be probative of the level 
of severity of the veteran's service-connected psychiatric 
disability during the rating period on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In November 1999 the RO granted entitlement to a total rating 
for compensation purposes based on individual 
unemployability, effective from January 21, 1997.  In 
correspondence received in March 2000, the veteran appears to 
express disagreement with the effective date of January 21, 
1997, assigned for the grant of a 100 percent rating based on 
individual unemployability.  Neither he nor his 
representative has been provided a statement of the case in 
regard to this matter.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:  

1.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determinations, 
and clinical records considered in 
conjunction therewith, pertaining to the 
veteran.  

2.  The RO should adjudicate the issues 
of entitlement to increased evaluation 
for service-connected psychiatric 
disability, in excess of 30 percent, 
prior to June 8, 1993, in excess of 50 
percent, prior to July 16, 1997, and in 
excess of 70 percent, prior to April 22, 
1999, as well as entitlement to an 
earlier effective date for a total rating 
for compensation purposes based on 
individual unemployability.

3.  If any benefit sought, is not 
granted, the RO should issue the veteran 
and his representative a statement of the 
case outlining consideration of the 
issues in appellate status, to include 
consideration, for the rating period 
beginning in May 1987, of the criteria 
for service-connected psychiatric 
disability prior to November 7, 1996, and 
consideration of the old and revised 
criteria from November 7, 1996.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond, and advised of the action 
necessary to complete an appeal with 
regard to entitlement to an earlier 
effective date for the grant of a total 
rating for compensation purposes based on 
individual unemployability, as 
appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

